

113 S1844 IS: Military Retirement Restoration Act
U.S. Senate
2013-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1844IN THE SENATE OF THE UNITED STATESDecember 17, 2013Mrs. Shaheen (for herself, Mr. Schatz, Mr. Warner, Mr. Udall of New Mexico, Mr. Reed, Ms. Hirono, Mr. Sanders, Mr. Franken, Mr. Blumenthal, Mr. Merkley, Ms. Warren, Mr. Kaine, Mr. King, Mr. Begich, Mr. Udall of Colorado, Ms. Klobuchar, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo restore full military retirement benefits by closing corporate tax loopholes.1.Short titleThis Act may be cited as the
		  Military Retirement Restoration Act.2.Repeal of reductions made by Bipartisan Budget Act of 2013Section 403 of the Bipartisan Budget Act of 2013 is repealed as of the date of the enactment of such Act.3.Treatment of foreign corporations managed and controlled in the United States as domestic corporations(a)In
			 generalSection 7701 of the Internal Revenue Code of 1986 is amended by redesignating subsection (p)
			 as subsection (q) and by inserting after subsection (o) the following new
			 subsection:(p)Certain
				corporations managed and controlled in the United States treated as domestic
				for income tax(1)In
				generalNotwithstanding subsection (a)(4), in the case of a
				corporation described in paragraph (2) if—(A)the corporation
				would not otherwise be treated as a domestic corporation for purposes of this
				title, but(B)the management
				and control of the corporation occurs, directly or indirectly, primarily within
				the United States,then,
				solely for purposes of chapter 1 (and any other provision of this title
				relating to chapter 1), the corporation shall be treated as a domestic
				corporation.(2)Corporation
				described(A)In
				generalA corporation is described in this paragraph if—(i)the stock of such
				corporation is regularly traded on an established securities market, or(ii)the aggregate
				gross assets of such corporation (or any predecessor thereof), including assets
				under management for investors, whether held directly or indirectly, at any
				time during the taxable year or any preceding taxable year is $50,000,000 or
				more.(B)General
				exceptionA corporation shall not be treated as described in this
				paragraph if—(i)such corporation
				was treated as a corporation described in this paragraph in a preceding taxable
				year,(ii)such
				corporation—(I)is not regularly
				traded on an established securities market, and(II)has, and is
				reasonably expected to continue to have, aggregate gross assets (including
				assets under management for investors, whether held directly or indirectly) of
				less than $50,000,000, and(iii)the Secretary
				grants a waiver to such corporation under this subparagraph.(3)Management and
				control(A)In
				generalThe Secretary shall prescribe regulations for purposes of
				determining cases in which the management and control of a corporation is to be
				treated as occurring primarily within the United States.(B)Executive
				officers and senior managementSuch regulations shall provide
				that—(i)the management
				and control of a corporation shall be treated as occurring primarily within the
				United States if substantially all of the executive officers and senior
				management of the corporation who exercise day-to-day responsibility for making
				decisions involving strategic, financial, and operational policies of the
				corporation are located primarily within the United States, and(ii)individuals who
				are not executive officers and senior management of the corporation (including
				individuals who are officers or employees of other corporations in the same
				chain of corporations as the corporation) shall be treated as executive
				officers and senior management if such individuals exercise the day-to-day
				responsibilities of the corporation described in clause (i).(C)Corporations
				primarily holding investment assetsSuch regulations shall also
				provide that the management and control of a corporation shall be treated as
				occurring primarily within the United States if—(i)the assets of
				such corporation (directly or indirectly) consist primarily of assets being
				managed on behalf of investors, and(ii)decisions about
				how to invest the assets are made in the United
				States..(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the date which is 2 years after the date of the
			 enactment of this Act, whether or not regulations are issued under section
			 7701(p)(3) of the Internal Revenue Code of 1986, as added by this
			 section.